DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action was written in response to the Applicants Remarks filed 1/5/21.  Claims 10-28, and 36-44 are pending.  Claims 19-28 were withdrawn. Claims 29-35 were canceled. Claims 10-18, 36-44 have been examined on the merits.
Withdrawn Rejections
The 112 1st rejections of claims 10-18, and 36-44 have been withdrawn due to the amendments to the claims.
The 103 rejections of the claims under Aimutis have been withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-17, and 36-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rangavajla (US 2009/0092590).
Regarding Claims 10, 11, 12, 13, 14, 36, 37, 38, and 39:  Rangavajla discloses hydrolyzed pectin having a molecular weight of 3,300 or less [0024].  Rangavajla discloses that the pectin is derived from fruit or vegetable [0023].  
Although Rangavajla does not recite the molecular weight of the fiber between about 300 g/mol and about 2,500 g/mol one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the molecular weight of the pectin as taught by Rangavajla overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  

Regarding Claims 15, 40, 43:  Rangavajla discloses as discussed in claims 10 and 36.  Rangavajla discloses preparation by chemical, enzymatic, or mechanical treatment [0027].
	However, regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 15 has been considered regarding its disclosure of  pectin having the claimed molecular weight.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claims 16 and 42:  Rangavajla discloses as discussed in claims 10 and 36.  Rangavajla does not disclose wherein the pectic oligosaccharide is a prebiotic fiber.  However, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, Rangavajla’s disclosure of a pectin in the claimed molecular weight range renders obvious the claim.
Regarding Claim 17: Rangavajla discloses as discussed above in claim 10.  Rangavajla discloses a food or beverage containing the pectin fiber [0017, 0019].
Regarding Claim 41:  Rangavajla discloses as discussed in claim 36.  Rangavajla discloses that the comestible can be beverage, pudding, smoothie, snack food [0019-0021]. 
Claims 14 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rangavajla (US 2009/0092590) as applied to claims 10 and 36 and in further view of Gusek et al. (US 2009/0110798).
Regarding Claims 14 and 19:  Rangavajla discloses as discussed above in claims 10 and 36.  Rangavajla does not disclose wherein the fruit or vegetable comprises orange peel, grapefruit peel, lemon peel, lime peel, or combinations thereof.
Gusek discloses that pectin can be derived from the peel of citrus fruit namely oranges, lemons, limes, and grapefruit [0007,0009].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the source of the pectin of Rangavajla to be derived from the peel as in Gusek in order to better use by products of citrus juice processing and since the peel of citrus fruit is a desirable source of pectin as discussed in Gusek. 
Claims 18 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rangavajla (US 2009/0092590) as applied to claims 10 and 36 above and in further view of Mills et al. (US 5,108,774).
Regarding Claims 18 and 44:  Rangavajla discloses as discussed above in claims 10 and 36.
Rangavajla does not explicitly disclose that the beverage is 100% juice according to the standard of identity.
Mills discloses adding citrus fiber to juice to make a beverage containing fiber and juice [claim 1].  Mills discloses raw juice and adding fiber to raw juice [col. 8, lines 30-68; col. 9, lines 1-25].

Although Mills does not disclose "the standard of identity of a 100% juice", according to the specification, it appears that this term allows for the incorporation of ingredients into juices where additional ingredients do not result in a diminution of the juice soluble solids.  According to the specification fiber derived from fruits and vegetable are included within the standard of identity".  The fiber disclosed in Mills and included in the juice in Mills is derived from fruit.  Therefore the juice in Mills is within the standard of identity of 100% juice and is therefore commensurate with the claims.
Response to Arguments
Applicant's arguments filed 1/5/21 have been fully considered but they are not persuasive. 
On pages 7-8, the Applicants assert that Rangavajla does not disclose embodiments where the molecular weight was less than 3000 g/mol.  The Applicants assert that Rangavajla is more reflective of partially hydrolyzed pectin having molecular weights above 3,300 g/mol.  
The Examiner acknowledges that Rangavajla discloses embodiments having higher molecular weights than is instantly claimed.  However, Rangavajla does disclose that extensively hydrolyzed pectin meaning pectin hydrolyzed such that the molecular weight is less than 3, 300 g/mol, is within the scope of its invention.  Rangavajla disclose that according to the invention the 
The Examiner maintains Rangavajla for the reasons discussed above.
Regarding Applicants Request for an Interview if all of the claims were not allowed:
On 3/16/21, the Examiner called and left a message with Applicants representative at the number provided in the Remarks in order to schedule an interview per Applicants’ request.  By 3/18/21 after the close of the business day, no reply to the phone call had been received, so the Examiner submitted the office action.
Pertinent Prior Art
Olano-Martin JFS: Food Engineering and Physical Properties vol. 66 No.7 2001 discloses hydrolyzed pectic oligosaccharide having a molecular weight of .97kDa [pg. 970].  Olano-Martin discloses the pectin derived from apple or citrus [pg. 966].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793